DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the energy storage devices" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of energy storage devices" as there is antecedent basis.
5.	Claims 2-7 and 9-10 are rejected as depending from claim 1.
6.	Claim 6 recites the limitation "the energy storage device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an energy storage device".
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 with citations from machine translation provided with this Office Action.
Regarding claim 1, Ohashi discloses  an energy storage module (power storage device 100, Fig. 1, [0017]) comprising: a plurality of energy storage devices (power storage cells 10, Fig. 1, [0018]) each including a case (exterior body 12, Figs. 1-4, [0018]-[0019]); a glass paper sheet provided between the plurality of energy storage devices, brought into contact with the case, and mainly composed of a glass fiber(heat insulating member 20, Figs. 1-3, [0017], [0024]-[0026]); and a holding member holding the plurality of energy storage devices and the glass paper
sheet (outer member 30, Fig. 1, [0017], [0027]), wherein the glass paper sheet is compressed between the plurality of energy storage devices(Fig. 1).
Regarding claim 2, Ohashi discloses all of the claim limitations as set forth above. Ohashi further discloses  the case has a short side surface and a long side surface which is orthogonal to .
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 as applied to claims 1 and 2 above in view of .
Regarding claim 3, Ohashi discloses all of the claim limitations as set forth above. Ohashi discloses  the glass paper sheet covers the case over the long side surface (Figs. 1-3) but does not explicitly disclose the glass paper sheet covers the short side surface.
Izeki teaches a thermal control device that can be used for an automobile rechargeable battery([0072]).  Izeki teaches the heat insulating material 11 such as glass wool  is provided so as to cover the periphery of the heat control object 4 such as a rechargeable battery  in order to insulate it from the surroundings ([0021], [0022], [0040], Fig. 1).
It would have been obvious to one of ordinary skill in the art to provide the energy storage module of Ohashi, the glass sheet covers the case over the short side surface and the long side surface as taught by Izeki, since it was known in the art that covering the periphery insulates the battery from the surroundings. MPEP 2144.03.
13.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 as applied to claim 1 above.
Regarding claim 4, Ohashi discloses all of the claim limitations as set forth above. Ohashi further discloses  the glass paper sheet has a thickness of 0.2 mm or more and 10 mm or less ([0025]) which overlaps the claim range of an average thickness of 0.2 mm or more and 1.0 mm or less, thus reading on the limitation.
Ohashi is explicitly silent to the claimed range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 as applied to claim 1 above in view of Izeki et al. (JP2013113408(A)) as cited in IDS dated 1/31/20.
Regarding claims 5 and 6, Ohashi discloses all of the claims as set forth above. Ohashi discloses the glass paper sheet material can be glass wool ([0026]) but does not explicitly disclose the glass paper sheet has a porosity of 70% or more and 97% or less(claim 5) and the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device(claim 6).
Izeki teaches a thermal control device that can be used for an automobile rechargeable battery([0072]).  Izeki teaches the heat insulating material 11 such as glass wool  is provided so as to cover the periphery of the heat control object 4 such as a rechargeable battery  ([0021], [0022], [0040], Fig. 1).  Izeki teaches the porosity of the heat insulating material differs depending on the material and has a desired heat insulating effect and the heat insulating material can be compressed ([0023]). As an example, the porosity is preferably 70 to 99% ([0023]).  Izeki teaches if the porosity is less than 70%, sufficient heat insulating properties cannot be obtained and if the porosity exceeds 99%, the moldability of the heat insulating material is lowered ([0023]).  
It would have been obvious to one of ordinary skill in the art to provide the glass paper sheet of Ohashi, a porosity of 70% or more and 97% or less and the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device in order to balance heat insulating properties and moldability of the heat insulating material, since it has been held that where the general conditions of a claim are .
15.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 as applied to claim 1 above in view of Abe (WO2018/110055) as cited in IDS dated 5/8/20 with citations from equivalent US 2019/0190098.
Regarding claim 7, Ohashi discloses all of the claim limitations as set forth above. Ohashi discloses examples of the material of the glass paper sheet include polyurethane and glass wool ([0026]) but does not explicitly disclose  further comprising a resin film brought into contact with the glass paper sheet.
Abe teaches a heat insulation sheet includes a fiber sheet, a resin layer provided on a surface of an outer peripheral portion of the fiber sheet, and a silica xerogel disposed in spaces of the fiber sheet(abstract).  Abe teaches separators 15 contact adjacent battery cells 14 with  each separator 15 includes frame 16 and heat insulation sheet 11 disposed in frame 16([0029], Fig. 4).
Abe teaches resin layers 13 a and 13 b are provided on surfaces 12 a and 12 b of an outer peripheral portion of fiber sheet 12 opposite to each other, respectively(Fig. 2, [0016]).
It would have been obvious to one of ordinary skill in the art to provide a resin film brought into contact with the glass paper sheet as taught by Abe as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 10, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi further discloses each of the resin layers has a thickness of about 0.03 
Modified Ohashi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
16.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 with citations from machine translation provided with this Office Action in view of Izeki et al. (JP2013113408(A)) as cited in IDS dated 1/31/20 with citations from machine translation provided with this Office Action.
Regarding claim 8, Ohashi discloses  an energy storage device (power storage cell 10, Figs. 1-4, [0024]) comprising: a case (exterior body 12, Figs. 1-4, [0024]); and a glass paper sheet brought into contact with the case and mainly composed of a glass fiber(heat insulating member 20, Figs. 1-3, [0024]-[0026]), but does not explicitly disclose wherein the glass paper sheet has a porosity of 70% or more and 97% or less.
Izeki teaches a thermal control device that can be used for an automobile rechargeable battery([0072]).  Izeki teaches the heat insulating material 11 such as glass wool  is provided so as to cover the periphery of the heat control object 4 such as a rechargeable battery  ([0021], [0022], [0040], Fig. 1).  Izeki teaches the porosity of the heat insulating material differs depending on the material and has a desired heat insulating effect and the heat insulating material can be compressed ([0023]). As an example, the porosity is preferably 70 to 99% ([0023]).  Izeki teaches if the porosity is less than 70%, sufficient heat insulating properties cannot be obtained 
It would have been obvious to one of ordinary skill in the art to provide the glass paper sheet of Ohashi, a porosity of 70% or more and 97% or less in order to balance heat insulating properties and moldability of the heat insulating material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
17.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Abe (WO2018/110055) as cited in IDS dated 5/8/20 with citations from equivalent US 2019/0190098 as applied to claims 1 and 7 above, in further view of Fujii (US 2016/0260978).
Regarding claim 9, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi discloses the resin film includes thermoplastics such as polybutylene terephthalate (Abe [0016]) but does not explicitly disclose  polypropylene, polyphenylene sulfide, or polyethylene terephthalate.
Fujii teaches an electrode and a battery including the electrode, including an insulating member disposed from an active material layer on a current collector of the electrode to an exposed portion, can reduce nonuniformity in pressure applied to the electrode irrespective of the thickness of the insulating member and can reduce nonuniformity in an electrode reaction(abstract).  Fujii teaches examples of the substrate of the insulating member 50 include polyethylene (PE), polypropylene (PP), polyvinyl chloride (PVC), polystyrene (PS), polyvinyl acetate (PVAc), polytetrafluoroethylene (PTFE), acrylonitrile butadiene styrene resin (ABS resin), acrylonitrile styrene resin (AS resin), acrylic resin (PMMA), polyamide (PA), polyacetal 
It would have been obvious to one of ordinary skill in the art to combine the glass paper sheet of modified Ohashi and resin film including polypropylene, polyphenylene sulfide or polyethylene terephthalate as Fujii demonstrates the resins are equivalents suitable for the same purpose MPEP 2144.06(I). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724